DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,173,388. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are not exactly identical to ‘388, the claims of ‘388 read upon the present claims.
Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,167,208. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are not exactly identical to ‘208, the claims of ‘208 read upon the present claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 25, 26, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0146336 to Feldman.
	With regard to claim 20, Feldman discloses n information processing system comprising: a first input apparatus including a first sensor; a second input apparatus including a second sensor and different from the first input apparatus (0040); and an information processing apparatus, wherein the first sensor produces an output corresponding to a force applied to at least a portion of the first input apparatus (0040), the second sensor produces an output corresponding to a motion of the second input apparatus (0043), the information processing apparatus includes a processor configured to at least: obtain first data corresponding to the output of the first sensor and second data corresponding to the output of the second sensor, and execute a game process of performing first control on an object disposed in a virtual space based on the first data (0040; 0043), and second control on the object based on the second data, the second control being different from the first control, the first input apparatus is at least partially elastically deformable in response to an external force applied thereto, the first sensor produces an output corresponding to deformation of the first input apparatus, and the execute the game process includes performing the first control based on the deformation of the first input apparatus, and performing the second control based on the second data while the first input apparatus is deformed (figs. 8, 11, 12; 0040-0044).
	With regard to claim 21, Feldman discloses wherein the executing the game process includes performing the first control based on the deformation of the first input apparatus indicated by the first data, and performing the second control based on the second data while the deformation of the first input apparatus is detected based on the first data (0040-0044).
	With regard to claim 22, Feldman discloses wherein the second sensor includes an angular velocity sensor and/or an acceleration sensor (0043).
	With regard to claim 23, Feldman discloses wherein the first input apparatus further includes a holding portion, and the first sensor outputs the first data corresponding to a force applied to the holding portion of the first input apparatus (figs. 8, 11, 12; 0040).
	With regard to claim 25, Feldman discloses wherein the executing the game process includes deforming the object based on the first data, as the first control, and changing a state of deformation of the object, based on the second data output from the second input apparatus, as the second control (figs. 8, 11, 12; 0040-0044).
	With regard to claim 26, Feldman discloses wherein the executing the game process includes moving the object in a first direction based on the first data, as the first control, and moving the object in a second direction different from the first direction, based on the second data, as the second control  (0040-0043).
	With regard to claim 30, Feldman discloses wherein the first sensor is configured to produce an output corresponding to detection of deformation of the first sensor or configured to produce an output corresponding to a pressure applied to the first sensor (0040).
	With regard to claim 31, Feldman discloses wherein the first sensor is a strain sensor (0040).
	Claims 32-34 contain similar limitations to that of claim 20 and are rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of US Patent Application Publication No. 20150119122 to Holme.
	With regard to claim 20, Feldman discloses all as before, however, for this rejection the motion sensors of claim 1 are addressed by Holme (figs. 2a, 2b; 0033; 0042).
	With regard to claim 24, Holme teaches the second input apparatus is attached to a user’s body (figs 2a, 2b; 0006; 0033; 0042), the motion sensor outputs the motion data corresponding to a motion of the second input apparatus caused by the user’s stamping-foot action (figs. 2a, 2b; 0033; 0042; while the particular stamping foot is not discussed, it would be known to one of ordinary skill in the art that if a motion sensor is attached to your thigh that when you stamp your foot the motion sensor will recognize at least some motion of some kind).
	With regard to claim 27, the combination of Feldman and Holme teaches that the first input apparatus further includes a holding portion (Feldman at fig 5); the second input apparatus is attached to a portion of a user’s body (Holme at figs 2a, 2b; 0006; 0033; 0042), the strain sensor outputs the strain data corresponding to a force applied to the holding portion of the first input apparatus (Feldman at fig. 5; 0040), and the motion sensors outputs the motion data corresponding to a motion of the portion of the user’s body to which the second input apparatus is attached (Holme at figs 2a, 2b; 0006; 0033; 0042).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Holme with the disclosure of Feldman in order to allow a user to control the video game using various inputs including by moving their body.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman.

	With regard to claims 28 and 29, Feldman discloses that there are various movements that the user will have to perform (0044) however is not explicitly clear that a shape of an image in the virtual world changes based on this. However, this is taken as a matter of design choice, as there is obviously a goal in Feldman in that a user’s movements are translated into video game inputs that they will have to accomplish in order to complete a task whether that is accomplished by showing a changing shape or some other means in merely a matter of design choice done by the person authoring the game scenario. As such it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate changing of shape to show progress in the game.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715